ALD-086                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3272
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                          GILBERTO RAMOS, a/k/a GBay,
                                               Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                     (D.C. Criminal Action No. 5-15-cr-00272-001)
                   District Judge: Honorable Joseph F. Leeson, Junior
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  on February 4, 2021

            Before: MCKEE, GREENAWAY, Jr., and BIBAS, Circuit Judges

                             (Opinion filed: March 24, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Gilberto Ramos appeals the District Court’s order denying his

motion for compassionate release. The Government has filed a motion for summary

affirmance. For the reasons discussed below, we grant the Government’s motion and will

summarily affirm the District Court’s judgment.

       In 2016, Ramos was convicted of four counts involving the possession or

distribution of methamphetamine and sentenced to 151 months’ imprisonment. Ramos

appealed the criminal judgment but then voluntarily withdrew his appeal. See C.A. No.

16-1167.

       In May 2020, Ramos filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). See ECF No. 85. He argued that the District Court should release

him because his asthma places him at an increased danger from the COVID-19 pandemic,

he has changed his life for the better while in prison, and he wishes to help care for his

son. The District Court denied the motion, concluding both that Ramos had not shown

that “extraordinary and compelling reasons warrant such a reduction” in sentence,

§ 3582(c)(1)(A)(i), and that the 18 U.S.C. § 3553(a) factors counseled against release.

See ECF No. 91. Ramos filed a notice of appeal, and the Government has moved for

summary affirmance.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order for abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir.



                                              2
2020). We may summarily affirm if “no substantial question is presented” by the appeal.

3d Cir. L.A.R. 27.4.

       We will grant the Government’s motion. The compassionate-release provision

states that a district court “may reduce the term of imprisonment” and “impose a term of

probation or supervised release” if it finds that “extraordinary and compelling reasons

warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting compassionate

release, a district court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to the

extent that they are applicable.” § 3582(c)(1)(A). Those factors include, among other

things, “the nature and circumstances of the offense and the history and characteristics of

the defendant,” § 3553(a)(1), and the need for the sentence “to reflect the seriousness of

the offense, to promote respect for the law, and to provide just punishment for the

offense”; “to afford adequate deterrence to criminal conduct”; and “to protect the public

from further crimes of the defendant,” § 3553(a)(2)(A)–(C).

       We discern no abuse of discretion in the District Court’s conclusion that a number

of the § 3553(a) factors weighed against granting compassionate release here.1 As the

Court explained, Ramos has a lengthy criminal history—he had been convicted seven

times before the methamphetamine offenses that led to his current incarceration—which

includes several violent offenses. See ECF No. 91 at 10 (noting that “[t]he facts

underlying his simple assault convictions, as well as his theft conviction, are particularly

1
  Based on this conclusion, we need not address whether “extraordinary and compelling
reasons warrant” a reduction in Ramos’s sentence. 18 U.S.C. § 3582(c)(1)(A)(i).
                                           3
violent and disturbing”). The District Court thus did not err in finding that “Ramos

presents a danger to the community if released.” Id. Nor can we say that the Court erred

in treating Ramos’s methamphetamine offenses as serious and militating against early

release. Finally, it was reasonable for the District Court to conclude that the fact that

Ramos still had about five-and-a-half years2 of his sentence remaining worked against

him. See, e.g., Pawlowski, 967 F.3d at 330. We therefore do not have “a definite and

firm conviction that [the District Court] committed a clear error of judgment in the

conclusion it reached upon a weighing of the relevant factors.” Id. (alteration omitted)

(quoting Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000)).

       Accordingly, we grant the Government’s motion3 and will summarily affirm the

District Court’s judgment.




2
  Ramos argues that the District Court should have considered not the amount of time
remaining on the sentence as initially imposed by the District Court, but on the time until
he might be eligible to be admitted to a halfway house. Br. at 6. In Pawlowski, we
focused on the time remaining on the total sentence, explaining that “[b]ecause a
defendant’s sentence reflects the sentencing judge’s view of the § 3553(a) factors at the
time of sentencing, the time remaining in that sentence may . . . inform whether
immediate release would be consistent with those factors.” 967 F.3d at 331. In any
event, even using the alternative dates that Ramos proposes, we would not find that the
District Court abused its discretion in denying his motion.
3
 In its motion for summary action, the Government also sought permission to be relieved
of its obligation to file a brief; that request is granted.
                                                  4